DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 1, 3-12 and 14-22 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of method involves providing multiple multifunctional beacons, and hence ensures simple and efficient behavior adapting method.  The method involves providing multiple multifunctional beacons, where the beacons provide a mesh wireless network. Each beacon provides a local wireless connection. An operations management systems backend is provided for management of the beacons. The operations management systems backend runs on a server. The behavior of the application and the beacons are adapted based on the determined proximity.  The method for detecting and responding to an emergency comprises providing a multifunctional beacon; wherein the beacon comprises a camera, a display, an emergency pushbutton, a status light and a computing device; providing an OMS backend running on a server; providing an OMS frontend running on the computing device in the beacon wherein the frontend is in communication with the backend, the display, the pushbutton, the light and the camera; pushing of the pushbutton by an individual in case of an emergency; as emergency notification and the video by the frontend to the backend.  The beacon can reflect the “mood” of users in proximity of a beacon or beacon group by allowing users to vote for their mood via beacon or via app. The collected mood votes are transmitted to backend for processing and the color and/or intensity of lighting such as the status light of the beacons can then be changed to reflect the collective mood.  The backend instructs the plurality of lighting sources to illuminate with the determined emergency or mood color and intensity or with a chosen override color and intensity, wherein an emergency color and intensity takes precedence over a chosen override color and intensity, and a chosen override color and intensity takes precedence over an urban color and intensity.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
Consider claim 1, the best reference found during the process of examination,Chen (U.S.  9907147 B2), discloses a light management information system for an outdoor lighting network system, having a plurality of outdoor light units each including at least one sensor type, where each of the light units communicates with at least one other light unit, at least one user input/output device in communication with at one or more of said outdoor light units, a central management system in communication with light units, said central management system sends control commands and/or information to one or more of said outdoor light units, in response to received outdoor light unit status/sensor information from one or more of said outdoor light units or received user information requests from said user input/output device, a resource server in communication with said central management system, wherein the central 
Consider claim 1, another best reference found during the process of examination,Sampas (U.S.  20130081119 A1), discloses a mobile device-based authentication is disclosed. A first biometric input corresponding to a first biometric feature of the user is captured on the mobile device. A first set of biometric data is derived from the captured first biometric input. The first set of biometric data is transmitted to a remote authentication server. Thereafter, a secondary authentication instruction is transmitted to the site resource in response. Access to the site resource is permitted based upon a validation of the first set of biometric data, and a second biometric input that is captured on the site resource in response to the secondary authentication instruction received thereon. The first set of biometric data and the second set of biometric data are validated by remote authentication server substantially contemporaneously.
Claim 12 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 12 is patentable over related arts.  Claims 3-11 and 14-22 depend from claims 1 and 12, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689